 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PEDRO SANCHEZ,                                Case No. 1:19-cv-00354-DAD-JDP
12                        Plaintiff,                 ORDER DENYING PLAINTIFF’S MOTION
                                                     TO COMPEL WITHOUT PREJUDICE
13                        v.

14     ROY DEOCHOA,                                  ECF No. 25

15                        Defendant.

16

17          Plaintiff Pedro Sanchez is a state prisoner proceeding with counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On January 25, 2020, plaintiff filed a motion to compel.

19   ECF No. 25. This motion does not appear to have been filed in accordance with the relevant

20   courtroom procedures. (See the attached document, also available at caed.uscourts.gov.) In

21   addition, the court notes that the case has been stayed. See ECF No. 24. The court therefore

22   denies the motion without prejudice.

23          The court may reconsider such a motion at a later date, if or when the stay is lifted and if

24   the issue remains relevant after the attached procedures have been followed, including a meeting

25   between the parties and “a good faith effort to resolve the dispute without court action.”

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     January 29, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
